No. 99-20893
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20893
                          Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,
versus

GUADALUPE VILLEGAS-MORENO,

                                            Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-99-CR-196-1
                        --------------------
                           April 17, 2000

Before KING, Chief Judge, and POLITZ and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Guadalupe

Villegas-Moreno has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Villegas-Moreno has filed a response to counsel’s motion to

withdraw.   Our independent review of counsel’s brief, Villegas-

Moreno’s response, and the record discloses no nonfrivolous

issue.   Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.     See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.